Citation Nr: 0716149	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, rated 
as noncompensably disabling prior to June 22, 2006, and as 10 
percent disabling thereafter.   

2.  Entitlement to an initial disability rating in excess of 
50 percent for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1973 to June 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Regional 
Office in Columbia, South Carolina, which in pertinent part 
confirmed and continued a non-compensable rating for service-
connected hemorrhoids.  This case also is on appeal from a 
December 2003 rating decision which reopened and granted 
service connection for depression and assigned a 30 percent 
rating.  

In July 2005 the veteran testified at a videoconference Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been obtained and associated 
with the claims folder.  In September 2005 the Board remanded 
the issues for further development.  An October 2006 rating 
decision increased the veteran's rating for depression to 50 
percent effective September 4, 2003, the date service 
connection was granted.  The rating also increased the 
veteran's evaluation of hemorrhoids to 10 percent effective 
June 22, 2006.  


FINDINGS OF FACT

1.  Prior to June 22, 2006, the veteran's service-connected 
hemorrhoids were not characterized by leakage, stricture of 
rectum and anus, or excessive redundant tissue.  

2.  From June 22, 2006 and thereafter, the veteran's service-
connected hemorrhoids are characterized by slight leakage; 
but not by involuntary bowel movements necessitating wearing 
of a pad, moderate reduction of lumen, moderate prolapse of 
rectum, persistent bleeding with secondary anemia, or by 
fissures.  

3.  The veteran's service-connected depression is productive 
of difficulty in establishing and maintaining effective work 
and social relationships resulting in no more than 
considerable industrial and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to June 22, 
2006, for the veteran's service-connected hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114 Diagnostic Codes 7332, 7333, 7334 and 
7336 (2006).  

2.  The criteria for a rating in excess of 10 percent from 
June 22, 2006 onward for the veteran's service-connected 
hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114 Diagnostic 
Codes 7332, 7333, 7334 and 7336 (2006).  

3.  The criteria for an initial rating in excess of 50 
percent for the veteran's service-connected depression have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In letters dated in January 2003, October 2003 and March 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the October 2003 VCAA letter was given 
in connection with the veteran's underlying initial claim of 
service connection for depression and that such notice is 
valid since the veteran is appealing aspects of the rating 
decision which resulted from his initial claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the RO provided VCAA notice 
concerning the veteran's claim for depression in October 
2003, which was prior to the December 2003 rating decision 
and thus this letter is timely.  VCAA notice regarding the 
veteran's increased rating claim for hemorrhoids was 
furnished in March 2004, which was after the March 2003 
rating decision on appeal.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio, supra; McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The record shows that the veteran had 
ample opportunity to participate in his claim following the 
March 2004 notice, and that he in fact did so.  The record 
also shows that VA has obtained  all records identified by 
the veteran or otherwise indicated by the record, including 
VA treatment records.  The appellant has also been afforded 
the benefit of VA examinations during the appeal period, and 
was provided with the opportunity to attend hearings.  The 
veteran attended a videoconference Board hearing in July 
2005.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in June 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish disability ratings and effective 
dates of the disabilities.

In short, the record shows that the veteran has received any 
notice to which he is entitled under 38 U.S.C.A. § 5103(a) 
with respect to each pertinent element of his claims, and 
with no deficiencies other than possibly with respect to the 
timing of such notice.  Even as to the timing, the record 
shows that the veteran has had ample opportunity following 
notice to supplement his claim.  The Board accordingly finds 
that the veteran has not been prejudiced by the timing of any 
notice in this case.  See generally, Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him VA examinations and obtaining medical opinions 
as to the severity of his disabilities.  In September 2005, 
the Board remanded the issues for further development 
including to obtain outstanding medical records from the VA 
medical facility in Columbia, South Carolina and from 
Moncrief Army Hospital, as well as to schedule the veteran 
for VA examinations to determine the current level of 
severity of his service-connected depression and hemorrhoids.  
The Remand instructions have been substantially complied with 
and the outstanding medical records and recent VA 
examinations have been associated with the claims folder.   
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected hemorrhoids and depression 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as is the case with the veteran's depression 
claim, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Hemorrhoids

The veteran's service-connected hemorrhoids have been rated 
under Diagnostic Codes 7334 and 7336.  Other applicable codes 
include Diagnostic Codes 7332 and 7333.  Historically, 
service connection was granted for hemorrhoids in January 
1994, at which time a noncompensable evaluation was assigned.  
In October
2006, the evaluation assigned the disorder was increased to 
10 percent, effective June 22, 2006.

Diagnostic Code 7332 provides that a noncompensable 
evaluation is warranted for healed or slight impairment of 
the rectal and anal sphincter without leakage.  A 10 percent 
rating requires constant slight leakage or occasional 
moderate leakage.  A 30 percent rating is appropriate if the 
impairment is manifested by occasional involuntary bowel 
movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is appropriate if there is a 
complete loss of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.  

Under Diagnostic Code 7333, stricture of the rectum or anus 
will be awarded a 30 percent evaluation for moderate 
reduction of lumen, or moderate constant leakage.  A 50 
percent evaluation will be awarded for great reduction of 
lumen, or extensive leakage.  A maximum 100 percent 
evaluation will be awarded where the condition requires a 
colostomy.  38 C.F.R. § 4.114, Diagnostic Code 7333.

Under the criteria for prolapse of the rectum, when it is 
mild, with constant slight or occasional moderate leakage, an 
evaluation of 10 percent is warranted.  When the prolapse is 
moderate, and persistent or frequently recurring, a 30 
percent evaluation is warranted.  When severe, or complete, 
and persistent, the maximum schedular rating of 50 percent is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7334.

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

The evidence does not demonstrate that the veteran is 
entitled to a compensable rating for his service-connected 
hemorrhoids prior to June 22, 2006 under Diagnostic Codes 
7332, 7333, 7334 and 7336 as the evidence does not show that 
he had constant slight or occasional moderate leakage, 
stricture of the rectum and anus, prolapse of the rectum, 
large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue or hemorrhoids with persistent bleeding and 
with anemia, or with fissures.  

A February 2001 treatment record from Moncrief Army Hospital 
indicated increased pain and bleeding from hemorrhoids in the 
last 3 to 4 months.  In March 2001 the veteran underwent a 
sigmoidoscopy and hemorrhoidectomy after experiencing heme 
positive stools; the sigmoidoscopy specifically noted the 
absence of any fissures.  A February 2003 VA examination 
noted that the veteran denied any impairment of sphincter 
control, fecal leakage, or the need to wear diapers.  
Physical examination showed that no fissures or ulcerations 
were present.  There were hemorrhoids at the 11 and 12 
o'clock positions.  Hemoccult stool was negative.

February 2004 records from the Moncrief facility reflect the 
veteran's complaints of rectal pain and bleeding; the veteran 
reported bleeding with every bowel movement but not in 
between.  An anal examination noted a large internal 
hemorrhoid, some superficial fissures, no anal masses and no 
active bleeding; the examiner suspected the veteran had true 
anal fissures, but indicated that such fissures were not 
actually present on examination.  In May 2004 the veteran 
underwent another hemorrhoidectomy with a proctoscopy, during 
which he complained of occasional rectal bleeding "but this 
was not much."  The findings on direct examination of the 
rectum demonstrated the absence of ulceration or fissures; 
the only abnormality in the anal area was internal and 
external hemorrhoids and a hypertrophied internal sphincter.  
A follow-up June 2004 medical note also indicated that no 
fissures were present, and noted the absence of significant 
hemorrhoids.  A December 2004 entry in the VA records noted 
that he had positive heme occult cards, with complaints of 
intermittent rectal bleeding but with no anemia on blood 
chemical testing.  The report of a colonoscopy performed 
later in December 2004 was negative for any abnormalities, 
other than for evidence of previous hemorrhoid surgery.  At 
his June 2005 Board hearing, the veteran testified that he 
did not wear any padding.  

While the February 2004 entry noted the presence of fissures, 
the fissures were described as superficial, and were not 
present three months later when the veteran underwent surgery 
in his rectal area.  Nor were any fissures present to 
evaluation in June 2004, and the records are otherwise silent 
for any findings of fissures.  Given the absence of fissures 
on several evaluations within months following the February 
2004 entry, as well as the absence of any further mention of 
fissures in the remaining treatment records on file, the 
Board finds that the evidence as a whole shows that the 
veteran did not have fissures in the rectal area during the 
relevant period prior to June 22, 2006.  Moreover, while the 
veteran did report bleeding with bowel movements in February 
2004, examination at the time was negative for evidence of 
active bleeding.  Nor do the treatment records otherwise 
corroborate the veteran's assertion of bleeding until around 
December 2004, at which time he himself described it as 
intermittent.  Nor does the evidence for the period prior to 
June 22, 2006 otherwise demonstrate the presence of 
persistent bleeding or anemia.  The Board also finds that 
while the veteran demonstrated a hypertrophied internal 
sphincter in May 2004, he has not demonstrated any sphincter 
impairment, including leakage, until June 22, 2006.

In short, given that the competent evidence of record does 
not demonstrate the presence of any sphincter leakage, 
involuntary bowel movements, reduction of the lumen, 
excessive redundant tissue, persistent bleeding with 
secondary anemia, or fissures, the Board finds that a 
compensable rating for hemorrhoids for the period prior to 
June 22, 2006, is not warranted.

The record also does not show that the veteran is entitled to 
a rating in excess of 10 percent for his service-connected 
hemorrhoids from June 22, 2006 onward.  The evidence has not 
shown that the veteran has had occasional involuntary bowel 
movements requiring that he wear a pad, moderate reduction of 
lumen, moderate constant leakage, moderate prolapse of rectum 
or persistent bleeding with secondary anemia or with 
fissures.  The veteran was afforded a comprehensive VA 
examination for his hemorrhoids in June 2006, and the claims 
folder was reviewed by the examiner in conjunction with the 
examination.  In presenting the veteran's medical history as 
reported by the veteran, he stated he typically passes small 
amounts of blood with bowel movement several times a day and 
small amount of stool leakage.  Physical examination found a 
small external hemorrhoid, which appeared be thrombosed, and 
a small amount of fecal leakage as well as some redundant 
tissue around the anus.  The size of lumen, rectum and anus 
felt normal.  There were no signs of anemia and there was no 
evidence of fissures.  There apparently was no bleeding at 
the time of the examination.  The veteran's VA medical 
records subsequent to the June 2006 VA examination reflect 
treatment for other disorders.  

Regrettably, given the evidence as outlined and discussed 
above, the Board finds that the competent medical evidence 
does not suggest the veteran is entitled to a compensable 
rating for his service-connected hemorrhoids prior to June 
22, 2006, or to a rating greater than 10 percent thereafter.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

B.  Depression

Service connection for depression was granted in December 
2003, and evaluated as 30 percent disabling, effective 
September 4, 2003.  In October 2006, the evaluation assigned 
the depression was increased to 50 percent disabling, 
effective September 4, 2003.

The veteran's service connected depression has been rated 
under Diagnostic Code 9434 for major depressive disorder.  
Under this code, a 50 percent disability rating is in order 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

For purposes of interpreting certain hereinafter discussed 
psychiatric reports, the Board notes here that the Global 
Assessment of Functioning (GAF) scale is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 51-60 score indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ."  A 61-
70 rating indicates "some mild symptoms . . . OR some 
difficulty in social, occupational or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships."  

A careful review of the record has not indicated that the 
veteran is entitled to an initial rating greater than 50 
percent for his service connected depression as the evidence 
does not show that he has occupational and social impairment, 
with deficiencies in most areas due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; abnormal speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).

VA treatment records show that in September 1996, he reported 
symptoms including nightmares, anxiety, an inability to 
tolerate stress, anger, impaired memory and concentration.  
The treating psychologist diagnosed PTSD (considered totally 
incapacitating) and bipolar illness, and concluded that the 
veteran would never again be able to work full time.  An 
October 2002 VA treatment record noted that the veteran had 
no apparent memory deficits, and displayed appropriate mood 
and affect with no evidence of depression or anxiety.  Other 
treatment records note he is employed.

The veteran's November 2003 VA examination found that he was 
alert and oriented to personal information and place, 
temporal orientation was normal, insight and attention were 
adequate, spontaneous speech was fluent and he had an average 
intellect.  The veteran was logical, he reported irritability 
and passive suicidal ideation, however he denied any active 
suicidal ideation.  The examiner noted there was no disorder 
in thought process or content.  The GAF score was 55.  The 
examiner reviewed the claims folder and after examining the 
veteran opined that he had moderate degree of impairment in 
adaptation and interaction in social functioning and there 
did not appear to be any demonstrated impairment in 
occupational settings.  

The veteran's most recent VA examination was in June 2006 and 
the claims folder was reviewed by the examiner in conjunction 
with the examination.  The veteran reported irritability and 
social problems at work and was in the process of getting 
divorced due to an extramarital affair.  He indicated having 
3 casual friends at work.  The mental status exam showed the 
veteran was alert, oriented, his mood was depressed, speech 
was good, thought process was logical and coherent, thought 
content was devoid of hallucinations, there was no suicidal 
or homicidal ideation and memory was intact.  GAF score was 
53.  The veteran reported that his depression does not impact 
his ability to attend to his daily needs of bathing, eating 
and toileting.  The examiner noted that the veteran was 
exhibiting moderate to considerable symptoms associated with 
depression.  His social adaptability and interaction with 
others appeared to be moderately to considerably impaired.  
The examiner opined that based on the criteria presented to 
him in the September 2005 Board remand, the veteran's 
depression is most indicative of occupational and social 
impairment with reduced reliability and productivity 
associated with his depression.  Such criteria under 
Diagnostic Code 9434 warrants a 50 percent rating and thus 
this examiner for all practical purposes is suggesting that 
the veteran's service-connected depression merits a 50 
percent disabling evaluation.  

Hence, while the veteran has problems with relationships at 
work and with his family and has difficulty in adapting to 
stressful circumstances, the totality of the evidence 
discussed above does not rise to the level of occupational 
and social impairment with deficiencies in most areas to 
warrant a rating greater than 50 percent for his service-
connected depression.  A statement received in March 2004 
from the veteran's spouse, indicated that he was withdrawn 
and depressed.  Nevertheless, the Board finds it highly 
probative that both the veteran's November 2003 and June 2006 
VA examinations found that the veteran at maximum had 
moderate to considerable symptoms.  This is further supported 
by the fact that his GAF scores on both examinations were 
indicative of moderate symptoms.  Therefore, there is no 
evidence to support assignment higher than 50 percent for the 
veteran's depression and there is no evidence to suggest the 
need for staged ratings.  As such, a rating higher than 50 
percent for the veteran's service-connected depression is 
denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




C.  Extraschedular considerations

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has argued that both his service-connected 
hemorrhoids and depression interfere with his work.  In a 
January 2003 statement, the veteran indicated that he missed 
several weeks of work due to his hemorrhoids.  Statements 
received from the veteran's employer in July 2003 and October 
2003 asserted that his hemorrhoids interfered with his work, 
he has been fired from previous jobs and was potentially at 
risk of losing his current job.  He was suspended for a week 
in August 2003 due to a comment he made around other co-
workers.  The veteran at the time of his November 2003 VA 
examination stated that he was a loan officer, his job was 
typically going well and was not affected by his depression.  

The examiners during the veteran's June 2006 VA examinations 
for hemorrhoids and depression opined that these disorders 
impact his ability to work.  The veteran stated that his 
hemorrhoids impair his ability to work because he is 
constantly having uncontrolled fecal leakage while at work 
causing him to leave to change.  The rectum examiner noted 
that it is at least as likely as not that the veteran's 
hemorrhoids and fecal leakage impact his ability to work.  
The veteran reported missing 1 day a week of work due to his 
depression.  The mental examiner found that the veteran's 
ability to maintain employment appears to be moderately to 
considerably impaired.  The Board points out, however, that 
the veteran remains steadily employed as a loan officer.  
Furthermore, during his July 2005 Board hearing, while the 
veteran stated that he missed 3 months of work in the past 
year and his employment has been threatened, he also 
testified that luckily his job is strictly based on 
commission and he works as though he was self-employed.  Thus 
while the veteran's service-connected hemorrhoids and 
depression have impacted his ability to work, they have not 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  
Furthermore manifestations of the disorders are not unusual 
or exceptional.

Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for hemorrhoids rated as 
noncompensable prior to June 22, 2006 and 10 percent 
thereafter is denied.  

Entitlement to an initial disability rating in excess of 50 
percent for depression is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


